Title: To Thomas Jefferson from Caldcleugh & Thomas, 8 November 1804
From: Thomas, Caldcleugh &
To: Jefferson, Thomas


               His Excellency Thomas Jefferson Esquire,Philadelphia Novr. 6. 1804
               Bot. of Caldcleugh & Thomas
               
                  
                     6 Patent Lamps Semi vase Transparent green
                     
                     }
                     
                  
                  
                     
                     Japanned & Gilt with brass glass holders
                     
                     
                  
                  
                     
                     & 6 glasses & 3 dozen wicks
                     @ 7.50
                     45.00
                  
                  
                     ½ doz. extra Glasses for ditto
                     2.50
                     
                     1.25
                  
                  
                     3 doz. do. wicks
                     25
                     
                     75
                  
                  
                     
                     Box
                     
                     
                         25
                  
                  
                     
                     
                     
                     
                     $47.25
                  
               
               
             
               
                  
                     Sir
                  
                  Philaia. Novr. 8. 1804
               
               The above were shipped the 6th. Inst. agreeably to Bill of Loading enclosed, we hope they will arrive safe & to your satisfaction, Lamps of a similar form to the above, of the usual workmanship; we sell at $6,00$ but on Account of the additional workmanship in the Japanning & gilding, those sent, cannot be afforded at less than they are charged—
               We enclose a Sheet containing a Sketch of 3 patterns of the pedestal fountain Lamps, with a reference to their prices & constructions, & to some others which are not sketched—should they meet your approbation, be pleased to drop us a line on the subject—
               We are Sir with respect Yr. obdt. Servts.
               
                  Caldcleugh & Thomas
                  
               
            